Citation Nr: 0606018	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-05 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right hip 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO in Columbia, 
South Carolina, which denied service connection for a low 
back disorder and right hip disorder.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2004.  A 
transcript of the hearing has been associated with the claims 
folder.

In January 2004, the veteran claimed entitlement to service 
connection for asthma and an increased rating for diabetes 
mellitus.  Documents in the claims folder show that the RO is 
currently developing these claims.  Since they have not yet 
been adjudicated, the Board does not have jurisdiction over 
them.

In September 2004, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  A low back disorder is not a disorder of service origin 
or attributable to any incident therein.  

2.  A right hip disorder is not a disorder of service origin 
or attributable to any incident therein.  

CONCLUSIONS OF LAW

1.  A low back disorder, was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The March 2002 and August 2002 statements of the case, the 
April 2002, August 2002, and June 2005  supplemental 
statements of the case and May 2001, January 2002, and 
October 2004 letters from the RO, gave the veteran notice of 
the evidence necessary to substantiate his claim on appeal.  

The evidence development letters dated in May 2001, January 
2002, and October 2004 also advised the veteran of what 
evidence he was responsible for providing and what evidence 
VA would undertake to obtain.  The October 2004 letter told 
the veteran to submit all relevant evidence in his 
possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c), and the veteran 
has been afforded necessary examinations.

Law and Regulations

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2005).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Factual Background

With respect to the veteran's right hip disorder, service 
medical records are negative for complaint, diagnosis, or 
treatment of a right hip disorder.  In regards to his claim 
for a low back disorder, the records show that in November 
1966, he presented with complaints of low back pain which 
stemmed from a 20 foot fall in January 1966.  He displayed 
full range of motion and was referred to the orthopedic 
clinic.  In February 1973, he was involved in a motor vehicle 
accident and developed left sided low back pain.  The 
diagnostic impression was sprain or muscle spasm.  A November 
1973 report of medical examination, performed for separation 
purposes, clinically evaluated his spine and lower 
extremities as normal.      

VA outpatient treatment records dated from 1998 to 2001 are 
negative for treatment or complaints of a low back or right 
hip disorder.

Private outpatient treatment records from W. Haynes, M.D., 
dated from 1991 to 1998 are silent for treatment or 
complaints of a low back disorder or right hip disorder.  

In February 2002, the veteran underwent a private evaluation 
by J. Buncher, M.D.  The veteran reported a history of 
injuring his twice back while in the military.  He explained 
that the first injury was due to lifting and the second 
occurred when he fell on ice.  He reported that the pain had 
been intermittent since his discharge from service.  He also 
reported problems sleeping as a result of his low back pain 
and indicated that the pain radiated to his left posterior 
thigh and was worse when walking.  In regards to his hips, he 
reported discomfort.  

The physician noted review of a private magnetic resonance 
imaging (MRI) study of the veteran's lumbar spine performed 
in February 2002.  The MRI demonstrated some congenital short 
pedicles extending from L2-3 down to the lumbosacral 
junction.  Also noted on the MRI was decreased disc signal 
with disc-osteophyte at L5-S1 and bilateral neural forminal 
narrowing.  

The diagnostic assessment was "chronic low back with 
sciatica" that was intermittent and occasional pain in the 
left and right hip.  The physician commented that the 
injuries which the veteran sustained in service might have 
caused his chronic low back pain and over the years, resulted 
in post traumatic osteoarthritis at the L5-S1 level.  

In the veteran's September 2002 substantive appeal, he 
indicated that he injured his back on numerous occasions 
while in service.  Specifically, he injured it while moving a 
maintenance stand and was administered muscle relaxers.  He 
then injured it again when he was moving equipment on the 
flight line, and lastly he injured it after slipping on ice 
on the tarmac.  He also reported that in 1966 he injured his 
right ankle and was in a cast for twelve weeks.  He contended 
that wearing the cast altered his walking and led to a change 
in the joints in his hip and back and eventually caused 
arthritis and bone deterioration.  

VA outpatient treatment records dated from 2003 to 2004 are 
negative for treatment or complaints of a low back disorder 
or right hip disorder.

In November 2004 the veteran was afforded a VA examination.  
The examiner noted review of the veteran's claims folder.  
The veteran reiterated his previous medical history regarding 
his back and right hip as well as his previous complaints.  
Following examination the diagnosis was mechanical low back 
with lumbar osteoarthritis and right hip bursitis.  The 
examiner opined that the disorders were not caused by an 
injury that occurred in service.  Further, he stated that the 
veteran's back pain was not due to his right hip disorder and 
vice versa.  He concluded that the veteran did not display an 
altered gait to indicate abnormal pressure stemming from an 
ankle injury.  

A VA X-ray study performed in conjunction with the above 
examination, found diffuse facet arthropathy of the distal 
lumbar spine compatible with osteoarthritis and unremarkable 
right hip with no evidence of acute bony abnormality.   

Analysis

The post-service evidence shows treatment for mechanical low 
back pain with lumbar osteoarthritis and right hip bursitis.  
These records provide competent evidence of current 
disabilities.  

Additionally, there is also competent evidence of in-service 
incurrence of an injury.   The veteran is competent to 
report, as he did, that he experienced a low back disorder 
and right hip disorder during active service.  The veteran's 
service medical records also reflect low back injuries.
 
The remaining question is whether there is a link between the 
in-service injuries and a current disease or injury.  

With regard to the right hip claim, there is no competent 
opinion linking a current disability with a disease or injury 
in service.  The weight of the evidence is, accordingly, 
against this claim.

A private physician has entertained the possibility of a link 
between a current back disability and injuries in service, 
while the November 2004 VA examiner ruled out such a 
connection.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the November 2004 VA medical opinion has 
great evidentiary weight.  The VA examiner has the expertise 
to render a medical opinion as to the diagnosis and etiology 
of the veteran's low back disorder and right hip disorder and 
the examiner reviewed the claims folder, including the 
service medical records, before rendering a medical opinion, 
and discussed the reasons and bases for the conclusions.

The February 2002 private medical opinion has less probative 
value than the VA opinion.  There is no indication that the 
physician who rendered this medical opinion had reviewed the 
veteran's claims folder, including the service medical 
records.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  

The failure to consider the record is significant because the 
private examiner did not consider an accurate history.  The 
examiner's report of inservice injuries differs from that 
reported in the service medical records.  Whether the failure 
to consider an accurate history affected the opinion is 
uncertain, however, the reliance on an inaccurate history 
renders the opinion of less value than the VA opinion which 
did consider an accurate history.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 
200, 205-06 (1994) (finding that presumption of credibility 
of evidence did not arise as to medical opinion that 
veteran's disability was incurred in service because it was 
based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background).

Further, the private opinion was equivocal, while the VA 
opinion was expressed in terms of greater certainty.  A 
medical opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative to establish a 
plausible claim.  Bostain v. West, 11 Vet. App. 11 Vet. App. 
124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  

For these reasons, the Board places greater probative value 
on the November 2004 VA medical opinion.

The Board acknowledges the veteran's own statements 
contending that he suffers from a low back disorder and right 
hip disorder which are due to service.  However, absent any 
independent supporting clinical evidence from a physician or 
a medical professional, the veteran's own statements 
expressing the belief that a disability is service connected 
are not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

The preponderance of the evidence is, thus, against the claim 
for service connection for a low back disorder and service 
connection for a right hip disorder.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a right hip disorder is 
denied. 




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


